EXHIBIT Genentech, Inc. 1991 Employee Stock Plan (Amended and restated effective April 15, 2008) 1. Purpose The purpose of this 1991 Employee Stock Plan (the “Plan”) is to provide employees of Genentech, Inc. (the “Company”), and its U.S. subsidiaries designated by the Company’s Board of Directors, who wish to become stockholders of the Company an opportunity to purchase (i)shares of Common Stock of the Company (the “Shares”). The Plan is intended to qualify as an “employee stock purchase plan” within the meaning of Section423 of the Internal Revenue Code of 1986, as amended (the “Code”). 2.
